DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B in the reply filed on 4/25/2022 is acknowledged.
Claims 27-30, 22 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022. It should be noted some of the claims had already been cancelled prior to the Restriction requirement, as noted by Applicant, such that Invention I claims are 1-7, 12-14, 16, 18, 20, 24; Invention II claims are 27-30; and Invention III claims are 33 and 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komor (US3457866) in view of Liu (CN103440983A).
Komor discloses the claimed subject matter as follows (limitations not disclosed by Komor are crossed out, below):
Claim 1. A capacitor assembly (19) adapted for placement adjacent a pipe (82) provided to transfer water pumped with a pump (P), the capacitor assembly comprising: 
a power cable comprising (refer to Figs. 2 and 5) a first electrical conductor (69 upward of 74) and a second electrical conductor (68); 
a motor cable comprising a first electrical conductor (69 between 59b and 74), a second electrical conductor (68), and a third electrical conductor (67), the first electrical conductor of the motor cable electrically connected to the first electrical conductor of the power cable, and the second electrical conductor of the motor cable electrically connected to the second electrical conductor of the power cable; 
a capacitor (72) connected (at 74) to the first electrical conductors of the power cable and the motor cable and (at 73) to the third electrical conductor; and 
a cover (75 with 76) enclosing the capacitor, ends of the first conductors of the power cable and the motor cable connected to the capacitor, and an end of the third conductor connected to the capacitor, 
wherein the cover is water impermeable and the capacitor assembly is configured for installation outside the motor, and 
wherein after installation the capacitor assembly has an arcuate shape (see Fig. 2) 
Claim 2. The capacitor assembly of claim 1, wherein the first electrical conductor of the motor cable is mechanically connected to the first electrical conductor of the power cable at a first connection (74), and the first connection is enclosed by the cover (75).
Claim 3. The capacitor assembly of claim 2, wherein the second electrical conductor of the motor cable is mechanically connected to the second electrical conductor of the power cable at a second connection, and the second connection is enclosed by the cover.
Claim 4. The capacitor assembly of claim 2, wherein the second electrical conductor of the motor cable is integrally formed with the second electrical conductor of the power cable (see Fig. 5).
Claim 24. The capacitor assembly of claim 1, wherein the capacitor assembly is substantially rigid and formed in the arcuate shape.
Komor discloses an invention very similar to that claimed, except instead of utilizing a straight portion of pipe and a curved capacitor surrounding the pipe, Komor provides offset pipe portion 82, the capacitor attached to the pipe. 
Liu discloses a capacitor assembly for use with a motor in a well. In order to avoid having the capacitor at the surface, and using long cables to the motor in the well, Liu teaches forming the capacitor in an annular shape, such that a shaftway rod can pass through the capacitor, thereby allowing the capacitor to be positioned near the motor (see abstract and para. [0003]).
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Komor by providing in place of pipe section 82 a straight pipe section around which an a capacitor assembly 19 is disposed, the capacitor assembly being annular as taught by Liu, but with the same cables and connections as taught by Komor. One of ordinary skill in the art would have found it obvious to do so because Liu clearly shows how a capacitor for use with a motor in a well can be provided while still allowing an element such as a rod or pipe to pass through. Komor wants to avoid a capacitor incorporated into the motor (see “Summary” in col. 1) and thus came up with the solution of an offset pipe section, providing room for a capacitor. However, the arrangement of an annular capacitor arranged around a straight pipe would have presented itself to one of skill in the art as an improved solution, upon considering the teachings of Liu, since no modifications would be necessary to the pipe, yet still having the benefit of a capacitor separate from the motor.
Regarding claim 3, in Komor the second power and motor cables are integrally formed, as in claim 4 of the present application, instead of being mechanically connected  such that the connection is enclosed by the cover. However, such an alternative configuration would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It is deemed it would have been obvious to one of ordinary skill in the art that since the second power cable and second motor cable must be electrically connected, and they are only connected to each other, either a continuous cable can be provided, or two cables can be connected. Since Komor teaches sealing the connections 73 and 74 using a potting compound 75, it would have been obvious to one of ordinary skill in the art to do the same, if connecting separate second power and second motor cables, to avoid damage to the connection and prevent shortcircuits.
Claims 5-7, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komor in view of Liu and further in view of Sinico (US2017/0324299A1).
Komor in view of Liu renders obvious the claimed invention, except for further details as claimed in claims 5-7 and 12-14, 16, 18 and 20.
Sinico discloses a capacitor assembly 14 for a submersed electric motor, the capacitor assembly having a generally annular shape. Sinico discloses capacitor assembly details as follows:
Claim 5. The capacitor assembly of claim 1, wherein the capacitor comprises capacitor sections (22, 23) encapsulated by the cover, wherein the cover is sized and configured to curve around the pipe thereby adopting the arcuate shape. See Fig. 3. As for claim 18, the insulation of leads 31 and 32 is also considered part of the cover.
Claim 6. The capacitor assembly of claim 5, wherein the capacitor sections have lengths parallel to a length of the capacitor. See Fig. 3.
Claim 7. The capacitor assembly of claim 5, 
Claim 12. The capacitor assembly of claim 1, wherein the capacitor comprises a first capacitor section (22) electrically connected to a second capacitor section (23).
Claim 13. The capacitor assembly of claim 12, wherein each of the first capacitor section and the second capacitor section comprises a housing (see Fig. 4) and a capacitor potted (with resin 26) in the housing.
Claim 14. The capacitor assembly of claim 13, wherein each of the first capacitor section and the second capacitor section comprises a first lead and a second lead, wherein the first lead of the first capacitor section is connected to the first conductor of the motor cable and the second lead of the first capacitor section is connected to the first lead of the second capacitor section. See Fig. 3. The first and second leads of capacitor section 22 are connected to the first and second leads of capacitor 23 (since they are connected in parallel; see para. [0034]). The first and second leads 33 and 34 of capacitor section 23 are connected to the motor cable (see para. [0036]).
Claim 16. The capacitor assembly of claim 13, wherein each of the first capacitor section and the second capacitor section comprises a first lead and a second lead, wherein the housing has a concave surface, a convex surface spaced apart from the concave surface, a left lateral wall, and a right lateral wall, the left and right lateral walls connecting the concave surface and the convex surface, 
Claim 18. The capacitor assembly of claim 12, wherein the first capacitor section and the second capacitor section are spaced apart and flexibly coupled by a flexible connector (31, 32), and wherein a thickness of the capacitor assembly is greater across the first capacitor section than across the flexible connector.
Claim 20. The capacitor assembly of claim 18, wherein a portion of the cover forms the flexible connector. The insulation covering leads 31 and 32 can be considered part of the cover.
Taking into consideration the teachings of Komor, Liu and Sinico, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a capacitor as taught by Sinico could also be used as an annular capacitor as discussed above with respect to Komor in view of Liu, as the proposed modification entails the use of an annular capacitor, and Sinico teaches such a capacitor. One of ordinary skill in the art would have found obvious the necessary modifications, i.e. providing for connections between the capacitor and the power and motor cables and encapsulating the connections within resin 26.
Regarding claim 7, although none of the references specifically disclose the claimed dimension, one of ordinary skill in the art would have found it obvious to size the inner and outer diameter of the capacitor such as to allow the capacitor to freely move within the casing 10 and also allow the pipe to pass through the capacitor, thereby defining the maximum thickness of the capacitor, such as for example to have the claimed value. 
Regarding claim 16, Sinico passes the leads 31 and 32 as shown in Fig. 3. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the location of the leads, such that they pass through the lateral walls as claimed, since doing so merely constitutes an engineering design consideration which does not affect the manner in which the capacitor functions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN202871582U discloses an annular capacitor for a water pump motor, comprising multiple capacitor sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729